ADETAILED ACTION
Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on February 14, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
		the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  
	Applicants have agreed to an Examiner’s Amendment as described below the limitations of which obviate the former 35 U.S.C. 102 rejection of independent Claims 1 and 15 based on SAKASITA (US4645437).  Thus, the former 35 U.S.C. 102 rejections of Claims 1 and 15 have been withdrawn.  

Rejoinder of Previously Withdrawn Claims
Claims 1-20 are allowable. Claims 5-6 and 11-13, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on August 5, 2020, is hereby withdrawn and claims 5-6 and 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative Anthony Marshik (Reg. No. #73,929) in a phone interview conducted on Tuesday March 1, 2022. 

Applicants have further agreed to amend the claims as follows:   

--  1. A scroll compressor, comprising: 
		a first scroll member having a baseplate and a spiral wrap that projects from a surface of the baseplate of the first scroll member; 
		a second scroll member having a baseplate and a spiral wrap that projects from a surface of the baseplate of the second scroll member; 
		a crankshaft; 
		a fixed supporting member; and 
		an aerostatic thrust bearing that supports the second scroll member in an axial direction of the crankshaft and includes: 
			a back surface of the second scroll member, 
			a surface of the fixed supporting member facing the back surface of the second scroll member, and 

				a radial seal provided on one of the second scroll member and the fixed supporting member, [[, and 
				one or more openings defined in the back surface of the second scroll member or in the surface of the fixed supporting member, the one or more openings having connection with the source of pressurized gas,
			wherein the radial seal is positioned downstream from the one or more openings in relation to pressurized gas flow through the layer of pressurized gas after the pressurized gas is received through the one or more openings from the source of pressurized gas, and the one or more openings directly oppose one of the back surface of the second scroll member or the surface of the fixed supporting member across the portion of the layer of the pressurized gas.  -- 

--  2. (Currently Amended) The scroll compressor of claim 1, wherein the layer of pressurized gas exiting from between the fixed support member and the second scroll member flows into a lower volume of the scroll compressor and mixes with inlet gas, and the pressurized gas includes gas that has been compressed by the first scroll member and the second scroll member.  –

of the second scroll member projects is [[and the one or more openings of [[,]] the gas distributing structure is located on the [[
--  4. (Currently Amended) The scroll compressor of claim 3, further comprising: 
		a pathway within the second scroll member that fluidly connects a volume between the first scroll member and the second scroll member to the one or more openings of the gas distributing structure, 
		wherein the volume between the first scroll member and the second scroll member is the source of the pressurized gas.  --

--  5. (Rejoined; Currently Amended) The scroll compressor of claim 1, wherein the one or more openings of the gas distributing structure is located on the surface of the fixed supporting member. -- 

--  6. (Rejoined; Currently Amended) The scroll compressor of claim 5, further comprising: 	an upper volume, wherein gas compressed by the first scroll member and second scroll member is discharged into the upper volume; and
	a connecting pathway that fluidly connects the upper volume to the one or more openings located in the fixed supporting member [[
	the source of pressurized gas is the upper volume.  --

--  8. (Currently Amended) The scroll compressor of claim 1, wherein the gas distributing structure includes another radial seal, the radial seal and the another radial seal respectively being an inner radial seal and an outer radial seal, the inner radial seal and the outer radial seal located between the second scroll member and the fixed supporting member with the one or more openings also disposed between the inner radial seal and the outer radial seal. --

of the second scroll member projects is [[being located between the inner radial seal and the outer radial seal in a radial direction of the second scroll member.  --  

--  10. (Currently Amended) The scroll compressor of claim 9, wherein the one or more openings of the gas distributing structure comprises at least two openings [[

--  11. (Rejoined; Currently Amended) The scroll compressor of claim 8, further comprising: 
		a crankshaft that rotates or orbits the second scroll member; and 
		an aerostatic radial bearing to support the crankshaft while the crankshaft rotates, the aerostatic radial bearing comprising: 
			an outer surface of the crankshaft, 
			a supporting surface that faces the outer surface of the crankshaft, and 
			a second gas distributing structure on one of the outer surface of the crankshaft or the support surface, wherein 
		the second gas distributing structure forms a layer of gas between the outer surface of the crankshaft and the supporting surface that faces the outer surface of the crankshaft, when supplied with pressurized gas, and 
		wherein the scroll compressor is an oil-free scroll compressor.  –

--  12. (Rejoined; Currently Amended) The scroll compressor of claim 11, wherein 
		the second gas distributing structure is located on the outer surface of the crankshaft, and 


--  13. (Rejoined; Currently Amended) The scroll compressor of claim 12, further comprising: 4Application No. 16/009,940 Reply to the Office Action dated: 12/14/2021 
		a passageway in the baseplate of the second scroll member, the passageway fluidly connecting a volume between the first scroll member and the second scroll member [[

--  15. (Currently Amended) A method of supporting a rotating or orbiting scroll member in a scroll compressor, where a fixed supporting member is positioned within the scroll compressor such that a surface of the fixed supporting member faces a back surface of the rotating or orbiting scroll member, the method comprising: 
		providing a gas distributing structure on the surface of the fixed supporting member or the surface of the rotating or orbiting scroll member, the gas distributing structure including a radial seal provided on one of the rotating or orbiting scroll member and the fixed supporting member, [[, the gas distributing structure further includes one or more openings defined in a back surface of the rotating or orbiting scroll member or in the surface of the fixed supporting member, the one or more openings having connection with a source of pressurized gas; 
		supplying pressurized gas to the gas distributing structure from the [[through the one or more openings; and 
		the gas distributing structure forming a layer of the pressurized gas between the rotating or orbiting scroll member and the fixed supporting member, the pressurized gas from the layer of pressurized gas exiting from between the fixed rotating or orbiting [[, 
		wherein the radial seal is positioned downstream from the one or more openings in relation to pressurized gas flow through the layer of pressurized gas after the pressurized gas is received through the one or more openings from the source of pressurized gas, and the one or more openings directly oppose one of the back surface of the rotating or orbiting scroll member or the surface of the fixed supporting member across the layer of the pressurized gas.  --  

--  17. (Currently Amended) The method of claim 15, wherein 
			the gas distributing structure includes another radial seal, the radial seal and the another radial seal respectively being an inner radial seal and an outer radial seal, the inner radial seal and the outer radial seal located between the rotating or orbiting scroll member and the fixed supporting member, 
			the gas distributing structure includes the inner radial seal, the outer radial seal, and one or more openings in the surface of the rotating or orbiting scroll member or the surface of the fixed supporting member, the one or more openings located between the inner radial seal and the outer radial seal in a radial direction of the rotating or orbiting scroll member, and 
			the pressurized gas is supplied to the gas distributing structure from the source of pressurized gas through the one or more openings. –

--  18. (Currently Amended) The method of claim 15, wherein the rotating or orbiting scroll member is intermeshed with a fixed [[fixed [[

--  19. (Currently Amended) The method of claim 18, wherein the volume between the rotating or orbiting scroll member and the fixed [[fixed [[

--  20. (Currently Amended) The method of claim 15, further comprising: 
		supplying pressurized gas to the gas distributing structure from a secondary source of pressurized gas when the flow rate or pressure of the pressurized gas received from the source of pressurized gas is not large enough to support the thrust load.  – 

	This application is now in condition for allowance.

Allowable Subject Matter
Claims 1-20 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claims 1 and 15 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including:   
				“wherein the radial seal is positioned downstream from the one or more openings in relation to pressurized gas flow through the layer of pressurized gas after the pressurized gas is received through the one or more openings from the source of pressurized gas, and the one or more openings directly oppose one of the back surface of the second scroll member or the surface of the fixed supporting member across the portion of the layer of the pressurized gas” is not shown or rendered .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PAUL THIEDE/
Examiner, Art Unit 3746	
Tuesday March 1, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746